Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the Applicant’s amendment submitted on 01/25/2021. Claims 1 and 10 have been amended. Claims 8-9 have been canceled. Claims 11-27 have been previously canceled. Thus, claims 1-7 and 10 are currently presented in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-6, the term “same material” and the term “different material” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what kind of material?
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a2) as being anticipated by Yu et al. (U.S Publication No. 20180247905 A1).
Regarding claim 1, Yu discloses a semiconductor package structure (which is an integrated devices in semiconductor packages, see fig. 1-26), comprising: 
a semiconductor die (which is an integrated circuit die 114, see fig. 1A, paragraph [0015]); 
a first redistribution layer (RDL) structure (which is a layer structure) formed on a non-active surface of the semiconductor die (114), (see fig. 1A, paragraph [0016]); and 
an antenna structure (which is an integrated antennas include a patch antenna having one or more signal lines, also referred to herein as feed lines, a ground element, and one or more radiating elements, see fig. 1A, paragraph [0012], [0016], [0018] through [0020]), comprising: 
a first antenna element (via the ground element 106A/feed lines 106B) formed in the first RDL structure, (see fig.1A, paragraph [0016], and [0059]); 
a first insulating layer (which is a dielectric layer 104) covering the first RDL structure, (see fig. 1A); 

a second antenna element (which is a radiating element 204) formed on and in direct contact with the second insulating layer (200), (see fig. 1A, paragraph [0018], and [0059]);
a molding compound layer (130) surrounding the semiconductor die (114), (see fig. 1A, paragraph [0017] and [0040]);
a second RDL structure (which is an RDL structure 170) formed on an active surface of the semiconductor die (114) and covering the molding compound layer (see fig. 1A, paragraph [0017], and [0025]); 
a second antenna (which is radiating antenna 108) formed in the molding compound layer and electrically coupled to the semiconductor die via the second RDL structure (170), (see paragraph [0025]); and
 a through via structure (110) formed in the molding compound layer and electrically coupled between the first antenna element (via the ground element 106A/feed lines 106B) and the second RDL structure (170), (see paragraph [0017], and [0032]);
 wherein the first antenna is a patch antenna (which is a patch antenna 210) and the second antenna is a dipole antenna (which shows the radiating antennas 108 comprise conductive features extending through the encapsulant 130), (see fig. 1A, paragraph [0016], and [0025]).
Regarding claim 7, Yu discloses the semiconductor package structure as claimed in claim 1, wherein the first insulating layer (104) is made of a molding compound material (see paragraph [0029]).
Regarding claim 10, Yu discloses the semiconductor package structure as claimed in claim 1, further comprising a plurality of conductive structures (which are conductive connectors or solder bump structure 166) electrically coupled to the semiconductor die (114) via the second RDL structure (170), (see fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 20180247905 A1).
Regarding claims 5 and 6, Yu discloses the semiconductor package structure as claimed in claim 1, wherein an interface is formed between the first insulating layer (104) and the second insulating layer (200), (see fig. 1A, and paragraph [0027]).
 Yu does not explicitly disclose wherein the first and second insulating layers are made of the same material; and wherein the first and second insulating layers are made of different materials.
However, Yu discloses in some embodiments, the dielectric layer 104 is formed of a polymer, such as polybenzoxazole (PBO), polyimide, benzocyclobutene (BCB), or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the first and second insulating layers as taught by Yu are made of the same materials or different materials, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 20180247905 A1) in view of Wang et al. (U.S Publication No. 20170346185 A1).
Regarding claim 2, Yu discloses all the limitations of the semiconductor package structure as claimed in claim 1, except for specifying that wherein the antenna structure further comprises a third insulating layer between the first insulating layer and 
Wang, on the other hand, discloses wherein the antenna structure further comprises a third insulating layer (150b) between the first insulating layer (150a) and the second insulating layer (150c), so as to form a first interface between the first insulating layer (150a) and the third insulating layer (150c) and a second interface between the second insulating layer (150c) and the third insulating layer (150b), (see fig. 2, paragraph [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna structure as taught y Yu with the antenna structure as taught by Wang which further including a third insulating layer between the first insulating layer and the second insulating layer, so as to form a first interface between the first insulating layer and the third insulating layer and a second interface between the second insulating layer and the third insulating layer (see fig. 2 by Wang). 
The modification provides the third insulating layer may prevent two adjacent radiating elements from being in electrical contact with each other (see paragraph [0033] by Wang).
Regarding claims 3 and 4, Yu in view of Wang discloses the semiconductor package structure as claimed in claim 2, except for specifying that wherein at least two of the first, second, and third insulating layers are made of the same material; and 
Wang discloses in some embodiments, the dielectric layer 150b is molded on the dielectric layer 150a and then is ground to thin the dielectric layer 150b. The dielectric layer 150b may include a molding compound, such as plastic materials, epoxy resin, polyimide, polyethylene terephthalate (PET), polyvinyl chloride (PVC), polymethylmethacrylate (PMMA), polymer components doped with fillers including fiber, clay, ceramic, inorganic particles, or combinations thereof (see paragraph [0054] and [0055]). The dielectric layer 150b may be made of, for example, low dissipation factor (Df) materials, glass, organic materials, or the like. In some embodiments, the dissipation factor of the dielectric layer 150b is smaller than about 0.01, but various embodiments of the present disclosure are not limited in this regard (see paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that at least two of the first, second, and third insulating layers as taught by Yu in view of Wang are made of the same materials or different materials, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Response to Arguments
Applicant's arguments filed on 01/25/20201 have been fully considered but they are not persuasive.
First, in response to applicant’s arguments about the 112 issues as stated above. It is unclear that the term “same material” and the term “different material” and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what kind of material is it? Maybe, it is made of an organic material, which includes a polymer base material, a non-organic material, which includes silicon nitride (SiN.sub.X), silicon oxide (SiO.sub.X), graphene, or the like. Therefore, it is unclear.
Second, in response to applicant’s arguments on page 5 of Remarks, particular that claim 1, as amended, recites, inter alia, “the second antenna is a dipole antenna.” In the rejection of dependent claim 9 as previously pending, the Office Action points to radiating antenna 108 of Yu as purportedly being a dipole antenna. However, Yu does not describe radiating antenna 108 as being a dipole antenna.” The examiner respectfully disagrees with applicant’s arguments.
The examiner submits that the arrangement of the radiating antenna 108 as shown figure 1A of Yu’s reference makes clear that the radiating antenna 108 is inherently a dipole. That is, fig. 1A shows the radiating antennas 108 comprise conductive features extending through the encapsulant 130, which is to one of ordinary skill in the art could only means that the radiating antenna 108 is inherently dipole. The radiating antenna shows at the edge of a semiconductor package, extended vertically through the encapsulation. That arrangement is a dipole antenna.
Applicant's arguments also do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, the examiner still maintains the rejection and makes this office action as final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             03/10/2021